DETAILED ACTION
	Claims 14, 15, 31, 32, 37, and 40 are amended. Claims 34, 35, 38, 42, 43, and 46 are canceled. Claims 47-49 are new. Claims 14, 15, 30-33, 36, 37, 40, 41, 44, 45, and 47-49 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 30-33, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Simpson (U.S. Patent Application Publication No. 20100023047), in view of Serna (U.S. Patent Application Publication No. 20160175582), and in further view of Asirvatham (U.S. Patent Application Publication No. 20160374754).
Regarding claims 14 and 15, Zemel teaches an electroporation device ([0067], [0123]) comprising: a shaft defining a lumen therethrough, wherein the lumen is configured to receive an endoscope therein ([0167]); an expandable member circumferentially attached about a distal portion of the shaft (Fig. 13E), and one or more electrodes disposed on an outer surface of the expandable member (Fig. 13E, element 172) and configured to deliver electroporation energy to duodenal mucosa ([0123], [0161-0162]; it is stated that the device can be used in the gastrointestinal tract, which includes portions of the intestines [0123]. The duodenal mucosa, also known as the gastric epithelium, is the outermost layer of the GI tract, which is what would be contacted by the device during use. In addition, it is further stated that the electrodes can be energized with energy capable of electroporation of tissue [0161-0162]).
Zemel does not teach the expandable member having the capability of being rolled up.
Simpson, in a device utilizing balloon deployment within a patient’s tissue lumen, teaches the expandable member having the capability of being rolled up ([0082]; Fig. 11).
It would have been obvious to one of ordinary skill in the art to fabricate the balloon of Zemel in the same manner that the balloon of Simpson was constructed in order to allow the balloon to be compact prior to and after use/inflation to allow for simple deployment and retraction. 
Zemel and Simpson do not teach the rolled-up member defining a plurality of apertures. 
Asirvatham, in a similar field of endeavor, teaches wherein the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough as taught by Asirvatham in the system of Zemel and Simpson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of the device being capable of providing both electrode treatment along with drug treatment were predictable. In addition, in combination with the teachings of Simpson, fluid would be capable of moving through the balloon structure due to the clear porosity of the balloon structure as noted by Fig. 9A-C of Simpson.
Zemel, Simpson, and Asirvatham do not teach wherein the expandable member has a longitudinal length between 5 to 20 cm.
Serna, in a similar field of endeavor, teaches wherein the expandable member has a longitudinal length between 5 to 20 cm ([0053]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the expandable member has a longitudinal length between 5 to 20 cm as taught by Serna in the system of Zemel, Simpson, and Asirvatham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 30, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein the one or more electrodes comprise two or more series of electrodes (Fig. 13E, element 172).
Regarding claim 31, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein each of the series of electrodes are arranged linearly along the longitudinal length of the expandable member (Fig. 13E, element 172).
Regarding claim 32, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein the rolled-up member comprises: a proximal end portion; a distal end portion; and a middle portion between the proximal and distal end portions (Fig. 13E, element 172), and wherein the one or more electrodes are disposed on the middle portion (Fig. 13E; this would continue to hold true after the modifications made to Zemel).
Regarding claim 33, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein the one or more electrodes are disposed on the middle portion only (Fig. 13E).
Regarding claim 37, Zemel teaches a method of administering electroporation energy to a patient ([0067], [0123]; the method is inherent through use of the device), the method comprising: a shaft defining a lumen therethrough, wherein the lumen is configured to receive an endoscope therein ([0167]); an expandable member circumferentially attached about a distal portion of the shaft, and one or more electrodes disposed on an outer surface of the expandable member; energizing the one or more electrodes with electroporation energy ([0161-0162]; Fig. 13E, element 172) and delivering the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zemel such that the device would be used for electroporation of intestinal tissue as taught by other embodiments of Zemel in order to allow for adequate treatment of the gastrointestinal space.
Zemel does not teach the expandable member having the capability of being rolled up.
Simpson, in a device utilizing balloon deployment within a patient’s tissue lumen, teaches the expandable member having the capability of being rolled up ([0082]; Fig. 11).
It would have been obvious to one of ordinary skill in the art to fabricate the balloon of Zemel in the same manner that the balloon of Simpson was constructed in order to allow the balloon to be compact prior to and after use/inflation to allow for simple deployment and retraction. 
Zemel and Simpson do not teach the rolled-up member defining a plurality of apertures. 
Asirvatham, in a similar field of endeavor, teaches wherein the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough ([0082]; Fig. 2, elements 294, 295; it is well known that 1) an inflation fluid provided for the inflation of balloons is saline (see [0152] of Zemel) and 2) any sort of drugs/pharmacological agents meant for treatment are reconstituted in saline or phosphate buffered saline (PBS), which is an electrically conductive liquid (see attached NPL from 2015)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough as taught by Asirvatham in the system of Zemel and Simpson, 
Zemel, Simpson, and Asirvatham does not teach wherein the expandable member has a longitudinal length between 5 to 20 cm.
Serna teaches wherein the balloon has a longitudinal length between 5 to 20 cm ([0053]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the expandable member has a longitudinal length between 5 to 20 cm as taught by Serna in the system of Zemel, Simpson, and Asirvatham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 41, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above.
Zemel further teaches wherein an endoscope is slidably disposed within the lumen during said deploying the electroporation device ([0167]).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Simpson, in view of Serna, in view of Asirvatham, and in further view of Meyer (U.S. Patent Application Publication No. 20120259269).
Regarding claim 36, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above.

Meyer further teaches wherein the one or more electrodes comprise bipolar electrodes ([0033]; Fig. 1, element 118).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of bipolar electrodes of Meyer for the electrodes of modified Zemel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Simpson, in view of Serna, in view of Asirvatham, and in further view of Vrba (U.S. Patent Application Publication No. 20190069949).
Regarding claims 44 and 45, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above.
Zemel, Simpson, Asirvatham, and Serna do not teach a liquid configured to carry the electroporation energy from the one or more electrodes to tissue.
Vrba, in a similar field of endeavor, teaches a liquid configured to carry the electroporation energy from the one or more electrodes to tissue and wherein the liquid comprises a hydrogel ([0253-0254]; Fig. 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (see provisional application No. 62/087,179 of Vrba filed 12/03/2014) to modify Zemel, Simpson, Asirvatham, and Serna with a liquid configured to carry the electroporation energy from the one or more electrodes to tissue and wherein the liquid comprises a hydrogel as taught by .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Simpson, in view of Serna, in view of Asirvatham, in view of Vrba, and in further view of Yamamoto (U.S. Patent Application Publication No. 20050234293).
Regarding claim 40, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above.
Zemel, Simpson, Asirvatham, and Serna do not teach wherein a fluid conducts at least some of the electroporation energy from the portion of the rolled-up member that is spaced apart from the inner wall of the intestine to the inner wall of the intestine.
Vrba teaches wherein a fluid conducts at least some of the electroporation energy from the portion of the rolled-up member that is spaced apart from the inner wall of the intestine to the inner wall of the intestine ([0253-0254]; Fig. 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zemel, Simpson, Asirvatham, and Serna to where a fluid conducts at least some of the electroporation energy from the portion of the rolled-up member that is spaced apart from the inner wall of the intestine to the inner wall of the intestine as taught by Vrba in order to allow the device to require less cooling and not allow for the instance of any desiccation to occur as mentioned by Vrba.
Zemel, Simpson, Asirvatham, Serna, and Vrba do not teach wherein at least a portion of the rolled-up member is spaced apart from an inner wall of the intestine.
Yamamoto teaches wherein at least a portion of the rolled-up member is spaced apart from an inner wall of the intestine ([0124]).
.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Simpson, in view of Serna, in view of Asirvatham, and in further view of Wang (U.S. Patent Application Publication No. 20190344053).
Regarding claim 47, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above.
Zemel, Simpson, Asirvatham, and Serna do not teach delivering a drug to a mucosa of a duodenum.
Wang, in a balloon device used for delivery of drugs, teaches delivering a drug to a mucosa of a duodenum ([0052]; The duodenal mucosa, also known as the gastric epithelium, is the outermost layer of the GI tract, which is the layer that would have to be treated by the released drugs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zemel, Simpson, Asirvatham, and Serna to deliver a drug to a mucosa of a duodenum as taught by Wang in order to allow for appropriate treatment of that area of a patient’s intestinal tract.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Simpson, in view of Serna, in view of Asirvatham, and in further view of Terliuc (U.S. Patent Application Publication No. 20140088362).
Regarding claim 49, the combination of Zemel, Simpson, Asirvatham, and Serna teaches all the elements of the claimed invention as stated above.
Zemel, Simpson, Asirvatham, and Serna do not teach wherein deploying the electroporation device within the intestine comprises stretching at least a portion of the intestine.
Terliuc, in an intestinal treatment device, teaches wherein deploying the electroporation device within the intestine comprises stretching at least a portion of the intestine ([0031, 0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zemel, Simpson, Asirvatham, and Serna to where deploying the electroporation device within the intestine comprises stretching at least a portion of the intestine as taught by Terliuc in order to allow for a more enhanced visual contrast of the tissue during use of the device as disclosed by Terliuc.
In addition, the embodiments of the balloon structures of Simpson would be capable of stretching out the intestinal lining as the balloon elements would be the most circumferentially wide portion of the device itself while deployed, thus allowing for the possibility of intestinal stretching (see Fig. 2, 5, 8, 10). 
Response to Arguments
Applicant’s arguments with respect to claims 14 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794